                      Case 2:20-cv-05656-MWF-PJW Document 24 Filed 03/23/21 Page 1 of 2 Page ID #:85



                             1
                             2
                             3
                                                                                             J S -6
                             4
                             5
                             6
                             7
                             8                       UNITED STATES DISTRICT COURT
                             9                     CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11       GRACE PAMBAKIAN,                   Case No. 2:20-cv-05656-MWF-PJWx
                          12                 Plaintiff,               (Honorable Michael W. Fitzgerald)
                          13           vs.
                                                                      ORDER DISMISSING ACTION
                          14       METROPOLITAN LIFE INSURANCE        WITH PREJUDICE
                                   COMPANY AND KAISER
                          15       FOUNDATION HEALTHPLAN, INC.        [FRCP 41(a)]
                                   WELFARE BENEFIT PLAN FOR
                          16       INSURED PLANS,                     [Filed concurrently with Stipulation]
                          17                 Defendants.
                                                                      Complaint Filed:     June 25, 2020
                          18                                          Discovery Cut-off:   February 1, 2021
                                                                      Motion Cut-off:      March 8, 2021
                          19                                          Trial:               June 15, 2021
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                  1
  Los Angeles, CA 90071-3476                                                                     1033104\307725707.v1
         213-680-2800
                      Case 2:20-cv-05656-MWF-PJW Document 24 Filed 03/23/21 Page 2 of 2 Page ID #:86



                             1                                            ORDER
                             2           Pursuant to the stipulation of the parties, the above-entitled action is hereby
                             3     dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
                             4     their own attorneys’ fees and costs.
                             5           IT IS SO ORDERED.
                             6
                                   DATED: March 23, 2021
                             7
                                                                           MICHAEL W. FITZGERALD
                             8                                             UNITED STATES DISTRICT JUDGE
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              1
  Los Angeles, CA 90071-3476                                                                                 1033104\307725707.v1
         213-680-2800
